EXHIBIT 10.1

 

LOGO [g361690logo.jpg]   

Corporate Policy

Human Resources

Severance Policy – Chief Executive Officer and Direct Reports

 

I. Purpose

This Policy provides an eligible Executive with financial support in the event
that his employment is terminated under circumstances entitling the eligible
Executive to severance pay and benefits, as provided in this Policy.

 

II. Implementation Date

This Policy is effective August 1, 2012.

 

III. Eligible Employees

This Policy applies to the Chief Executive Officer and his direct reports in Job
Grades 43 and above, determined at the time the termination is announced
(“Eligible Executive”). An employee who is not a direct report of the Chief
Executive Officer at the time his termination is announced is not covered by
this Policy.

 

IV. Eligible Terminations

Except for the terminations noted below, severance pay and benefits under this
Policy will be payable to an Eligible Executive for a Company-triggered
termination or if an Eligible Executive voluntarily terminates his employment
with the Company for “good reason” within 12 months after a “change in control”
of the Company. Refer to the attached Appendix for a definition of “change in
control” and “good reason.” An Eligible Executive covered by U.S. Section 409A
must be required to provide written notice to the Company of the existence of
the condition constituting good reason within a period not to exceed 90 days of
the initial existence of the condition. Upon the Eligible Executive’s written
notice, the Company will have a period of 30 days during which it may remedy the
condition and not be required to pay the severance amount.

Terminations under the following circumstances are not eligible for severance
pay and benefits under this Policy:

 

  (1) Company-triggered terminations for just cause, as determined by the
Company in its sole discretion;

 

  (2) Company-triggered terminations where the Executive leaves employment with
the Company before a date authorized by the Company; or

 

  (3) Any voluntary termination (other than a termination for good reason within
12 months after a change in control).

 

Adopted December 9, 2010

Amended August 1, 2012

      Page 1 of 10



--------------------------------------------------------------------------------

LOGO [g361690logo.jpg]   

Corporate Policy

Human Resources

 

V. Administrative Procedure for Granting Severance

If the employment of an Eligible Executive other than the Senior Vice President
of Human Resources is being terminated, the Chair of the Board or Chief
Executive Officer and the Senior Vice President of Human Resources must approve
the termination before any announcement of the termination can be made. In the
case of a termination of employment of the Senior Vice President of Human
Resources, the Chair of the Board and the Chief Executive Officer must approve
the termination before any announcement of the termination can be made.

Eligible Executives will be informed of the decision to terminate their
employment in a face to face meeting with the Chief Executive Officer (or the
Chair of the Board in the case of the Chief Executive Officer) and a senior
Human Resources professional, and will be given a standard letter setting out
the terms and conditions of the severance package.

 

VI. Amount of Severance Pay

Eligible Executives will be entitled to severance pay calculated as described
below. The severance package will comply with all obligations of notice,
termination and severance pay under applicable legislation and any common law
(Civil Code in Quebec), and entitlements to pay in lieu of reasonable notice.
Subject to the minimums and maximums below, severance pay will be based on the
following criteria:

 

(a) Eligible Executives will receive six (6) weeks of “eligible pay” per year of
continuous service, subject to the following:

 

  (1) The minimum severance amount will be 52 weeks of eligible pay.

 

  (2) The maximum severance amount will be 104 weeks of eligible pay.

 

  (3) Eligible Executive’s with partial years of service will receive a prorated
number of weeks of eligible pay for completed months of service.

 

(b) “Eligible Pay” means annual base pay as in effect at the termination of
employment date and the average of the Eligible Executive’s last two
(2) incentive awards paid under a regular cash incentive plan or program,
including the 2010 Short-Term Incentive Plan (“Incentive Awards”). Other cash
recognition, non-recurring or multi-year incentive awards are not considered
Incentive Awards for the purpose of this Policy. If an Incentive Award paid
under the 2010 STIP is included, such award amount will be annualized. In any
case, the award amount used to determine Eligible Pay is subject to a maximum of
125% of the Executive’s target incentive (expressed in dollars) for the year in
which the termination occurs.

 

Adopted December 9, 2010

Amended August 1, 2012

      Page 2 of 10



--------------------------------------------------------------------------------

LOGO [g361690logo.jpg]   

Corporate Policy

Human Resources

 

VII. Payment of Severance and Waiver and Release

As a condition to the receipt of severance pay and benefits under this Policy, a
terminating Executive must execute and not revoke a Waiver and Release Agreement
in a form acceptable to the Company. For Canadian Eligible Executives, only
severance pay amounts that exceed statutory requirements are conditioned on
execution of a Waiver and Release Agreement that is not later revoked. The
period for considering the Waiver and Release Agreement and related period of
revocation will be provided in the notice of termination.

 

(a) U.S. Eligible Executives

Severance pay for Eligible Executives subject to U.S. Code Section 409A will be
paid in the form of a lump sum payment as soon as practicable after an Eligible
Executive signs the Waiver and Release Agreement and the seven (7) day period
for revoking the Agreement expires, but in no event later than 45 days following
the end of the year in which the Executive is terminated. The Eligible Executive
will be given up to 45 days, as the Company determines, from the date of
termination to review and consider the Waiver and Release Agreement.

 

(b) Canadian Eligible Executives

Severance pay for Eligible Executives subject to Canadian tax will be paid in
the form of a lump sum payment, provided that in Ontario, the first eight
(8) weeks of severance will be paid in the form of salary continuance, with full
benefits and pension coverage, both subject to usual cost sharing arrangements.

For the avoidance of doubt, there will be no compounding effect between the
statutory requirements and the severance pay offered by the Company.

 

VIII. Restrictive Covenants

As a condition to receiving severance pay and benefits under this Policy, the
Eligible Executive must execute a Non-Compete Agreement in a form acceptable to
the Company.

 

IX. Confidential Information

Severed Executives need to observe at all times the rules governing the
protection of the Company’s confidential information, before, on and after their
termination of employment date. Payment of severance pay and the availability of
related benefits will cease if an Eligible Executive discloses or improperly
uses such confidential information. The Company will be entitled to seek
recovery of any prior severance pay previously made to the Eligible Executive
and/or seek any equitable relief.

 

Adopted December 9, 2010

Amended August 1, 2012

      Page 3 of 10



--------------------------------------------------------------------------------

LOGO [g361690logo.jpg]   

Corporate Policy

Human Resources

 

X. Current Year Incentive Award

Eligibility for an Incentive Award for the year in which the Eligible
Executive’s employment terminates and for the prior year (in the event of
termination after the performance year and before payment) will be governed by
the provisions of the applicable incentive plan. Eligibility to other cash
recognition, non-recurring or multi-year incentive awards will cease as of an
Executive’s termination of employment date, unless the governing plan documents
provide otherwise.

 

XI. Equity-based Compensation

If the Eligible Executive has formerly received equity-based compensation
awards, the Senior Vice President of Human Resources (or the Chief Executive
Officer in the event of termination of the Senior Vice President of Human
Resources) must provide notice of such Executive’s termination date to the
Director of Corporate Compensation, so that the third party administrator of the
Company equity-based compensation plans can be advised on a timely basis. Any
such awards will be governed by the provisions of the applicable award
agreements and equity-based compensation plans.

 

XII. Vacation Credits

Any earned but unused vacation time will be paid in a lump sum shortly after the
termination of employment date by the Eligible Executive. Current vacation time
cannot be taken after the last worked day by the Eligible Executive and no
further vacation pay will accrue after the termination of employment date.

 

XIII. Career Transition Counseling

The Company will make available career transition and outplacement counseling
through an outside firm chosen by the Company. All severed Executives who
receive severance pay should be encouraged to take advantage of these services
in a timely manner.

Although the Executive has the choice whether to participate in the career
transition and outplacement counseling program, an Executive who refuses to
participate eliminates his right to any Company provided benefit related to
career transition and outplacement counseling. In such cases, the Executive
should also be reminded about his legal obligation to mitigate any income loss
arising from the termination of employment.

 

XIV. Additional Provisions Applicable to Executives in Canada

 

(a) Benefits and Pension Plan

All benefits, including pension accruals (defined benefit or defined
contribution) cease on the last day of work.

 

Adopted December 9, 2010

Amended August 1, 2012

      Page 4 of 10



--------------------------------------------------------------------------------

LOGO [g361690logo.jpg]   

Corporate Policy

Human Resources

 

(b) Retiring Allowance

For severed Canadian Executives hired before 1996, subject to a maximum defined
by tax rules, Revenue Canada allows a tax-deferred transfer of a portion of the
severance pay to one’s registered retirement savings plan (“RRSP”) as a retiring
allowance.

For any Canadian Eligible Executive, a portion of the Severance Pay can be
transferred to the Eligible Executive’s RRSP as a retiring allowance, subject to
the RRSP deduction limit available according to the Executive’s notice of
assessment and upon presentation of written evidence of such RRSP deduction
limit by the Executive to the Company.

An Executive wanting to take advantage of these possibilities must submit the
relevant tax forms prior to any direct transfer being made to the financial
institution holding his RRSP.

 

XV. Additional Provisions Applicable to U.S. Executives

 

(a) Medical and Dental Coverage

Upon termination of employment, an Eligible Executive’s medical and dental
benefits, if any, will cease as of the last day of the calendar month in which
the termination occurs (the “Benefit Termination Date”), unless the governing
plan documents provide otherwise. The Eligible Executive will be entitled to
continue his medical and dental coverage after the Benefit Termination Date as
required by U.S. law under the Consolidated Omnibus Budget Reconciliation Act
(COBRA). Eligible Executives who elect to continue coverage through COBRA will
be obligated to pay the full cost of the coverage, plus a two percent
(2%) administrative charge.

 

(b) Other Company Benefits

All other Company benefits for an Eligible Executive (including, but not limited
to, 401(k), life insurance, disability coverage, etc.) will cease as of an
Executive’s termination of employment date, unless the governing plan documents
provide otherwise. All pay and other benefits (except benefits under this
Policy) under any such plan, policy or arrangement of the Company that is
payable on account of the Executive’s termination of employment will be paid
according to the terms of those established policies, plans and arrangements.
Severance pay under this Policy will not be considered in the calculation of
retirement plan benefits under any Company plan.

 

XVI. Return of Equipment, Materials

All materials and Company property including, but not limited to, computers and
peripherals, records, files, telephone calling cards, building or parking access
passes, blackberries, electronic devices, cellular phones, personal digital
assistants (PDAs) and Company credit cards must be returned upon termination of
employment. Employee data, strategic plans, financial information, customer
lists or data, trademarks, patents and the like are Company property and must
also be

 

Adopted December 9, 2010

Amended August 1, 2012

      Page 5 of 10



--------------------------------------------------------------------------------

LOGO [g361690logo.jpg]   

Corporate Policy

Human Resources

 

returned and must remain strictly confidential. Any questions about what other
information is considered confidential should be addressed by the severed
Executive to the Executive’s superior and/or the Legal Department.

 

XVII. Policy Deviations/Amendment/Termination

The Board of Directors may approve deviations from this policy upon
recommendation of the Human Resources and Compensation/Nominating and Governance
Committee of the Board.

Eligible Executives do not have any vested right to severance pay and other
related benefits, and the Company reserves the right in its sole discretion to
amend or terminate this Policy at any time, in a writing signed by the Human
Resources and Compensation/Nominating and Governance Committee of the Board of
Directors.

Notwithstanding anything herein to the contrary, the Company may not reduce the
protection offered pursuant to this Policy without providing to the Chief
Executive Officer and his direct reports in Job Grades 43 and above then in
office 12-months prior written notice of any such reduction. Any reduction in
the protection offered pursuant to this Policy will be ineffective and may not
be applied to an Eligible Executive before the expiry of a 12-months notice.

In the event of a change in control, in addition to the foregoing prior written
notice requirement, the Company may not reduce the protection offered pursuant
to this Policy to the Chief Executive Officer and his direct reports in Job
Grades 43 and above in office on the effective date of the change in control,
for any severance pay and benefits that may be offered to such officers upon an
eligible termination that occurs during the 24-month period that begins on the
effective date of the change in control. In other words, any reduction for
severance pay and benefits payable upon an eligible termination following a
change in control will be ineffective and may not be applied to an eligible
termination that occurs during this 24-month period by the Eligible Executive.
Any such reductions shall only be effective for an eligible termination that
occurs after the foregoing 24-month period.

 

XVIII. Unauthorized Representation on Behalf of the Company

Except for cases where a termination of employment has been properly approved
and administered in accordance to the Company guidelines, it is strictly
forbidden for anyone to make verbal or written representations to future,
current or past Executives about possible future severance entitlements. It is
also forbidden to set pre-determined levels of severance pay and other related
benefits in any conversations or documents related to the hire, transfer or
re-assignment of any Eligible Executive, unless formally approved by the Human
Resources and Compensation/Nominating and Governance Committee of the Board of
Directors.

 

Adopted December 9, 2010

Amended August 1, 2012

      Page 6 of 10



--------------------------------------------------------------------------------

LOGO [g361690logo.jpg]   

Corporate Policy

Human Resources

 

XIX. Recovery of Payments

An Eligible Executive will be required to return to the Company any severance
and related benefits payment, or portion thereof, made by mistake of fact or
law, and the Company shall have all remedies available at law for the recovery
of such amounts, including the right to offset such amounts from any future
amounts payable to the severed Executive by the Company in relation to his
employment or the termination of his employment with the Company.

Without limiting the generality of the foregoing, the Company may offset and
deduct any amount which the severed Executive is required to return to the
Company, from any lump sum payable hereunder, or from any amount owed to the
Eligible Executive pursuant to any short-term incentive plan, long-term
incentive plan, deferred compensation arrangements, other compensation programs,
or any supplemental pension plan. Any such offset from a plan, arrangement or
program that provides for deferred compensation subject to Code Section 409A
shall comply with the rules and limitations for offsets under Treasury
Regulation Section 1.409A-3(j)(4)(xiii).

 

XX. Improper Personal or Professional Conduct

Severed Executives need to display the highest personal and professional
standards at all times, prior and after their termination of employment date.
Any improper personal or professional conduct such as, without limitation,
unlawful behaviour, theft, fraud, misrepresentation, harassment, disparagement,
defamation or speaking negatively of the Company, its personnel, its products
and services, its customers, its suppliers, and any such conduct shall be
sanctioned with the loss or reduction of severance pay and other related
benefits.

 

XXI. Mandated Payments

Severance pay and other related benefits offered by the Company are the maximum
made available in the event of involuntary termination of employment. To the
extent that a federal, provincial, state or local law mandates the Company to
make a payment to an Eligible Executive because of termination of employment or
in accordance with a plant/work location closing law, the severance pay and
other related benefits under this Policy will be reduced by the amount of such
mandated payment(s). Similarly, in the event that a decision from the court of
competent jurisdiction would result in a monetary award to a severed Executive,
such monetary award would reduce the amount of severance pay under this Policy.

 

XXII. Source of Severance Pay

Notwithstanding anything contained hereunder, severance pay comes from the
general funds of the Company and is not secured by a trust agreement or any
other financial instrument (such as a letter of credit).

 

Adopted December 9, 2010

Amended August 1, 2012

      Page 7 of 10



--------------------------------------------------------------------------------

LOGO [g361690logo.jpg]   

Corporate Policy

Human Resources

 

XXIII. No Assignment

The Severance Pay payable under this policy shall not be subject to
anticipation, alienation, pledge, sale, transfer, assignment, garnishment,
attachment, execution or encumbrance of any kind and any attempt to do so shall
be void, except as required by law.

 

XXIV. Applicable Law

This severance Policy will be governed and construed in accordance with the law
applicable in the state or province where the severed Executive reported to work
on his last worked day, except where pre-empted by federal law.

For Eligible Executives subject to U.S. tax, it is intended that payments and
benefits under this Policy be exempt from the provisions of section 409A of the
Internal Revenue Code and Treasury regulations or other guidance thereunder.
This Policy will be interpreted and administered in a manner consistent with
this intent, and, if either party determines that any provision would cause
payments and benefits under this Policy to be subject to but fail to comply with
U.S. Section 409A, the parties will cooperate in preparing an amendment to
comply with U.S. Section 409A (which amendment may be retroactive to the extent
permitted under U.S. Section 409A).

The severance compensation provided by under this Policy constitutes an unfunded
compensation arrangement for a member of a select group of the Company’s
management and any exemptions under ERISA, as applicable to such an arrangement,
will be applicable to this Policy.

 

Approved by:

/s/ Richard B. Evans

Richard B. Evans Chair of the Board of Directors

 

Adopted December 9, 2010

Amended August 1, 2012

      Page 8 of 10



--------------------------------------------------------------------------------

LOGO [g361690logo.jpg]   

Corporate Policy

Human Resources

 

Appendix

For purposes of the Severance Policy, the following shall apply:

 

(a) A change in control means any of the following:

 

  (1) the acquisition, directly or indirectly and by any means whatsoever, by
any Person, or by a group of Persons acting jointly or in concert, of that
number of Voting Shares which is equal to or greater than 50% of the total
issued and outstanding Voting Shares immediately after such acquisition;

 

  (2) the election or appointment by any holder of Voting Shares, or by any
group of holders of Voting Shares acting jointly or in concert, of a number of
members of the Board of Directors of Resolute Forest Products Inc. equal to or
greater than 50% of the members of the Board of Directors;

 

  (3) any transaction or series of transactions, whether by way of
reconstruction, reorganization, consolidation, amalgamation, arrangement,
merger, transfer, sale or otherwise, whereby assets of Resolute Forest Products
Inc. or any subsidiary become the property of any other Person (other than a
subsidiary of Resolute Forest Products Inc.) if such assets which become the
property of any other person have a fair market value (net of the fair market
value of any then existing liabilities of Resolute Forest Products Inc. assumed
by such other Person as part of the same transaction) equal to 50% or more of
the Market Capitalization of Resolute Forest Products Inc. immediately before
such transaction; or

 

  (4) the completion of any transaction or the first of a series of transactions
which would have the same or similar effect as any transaction or series of
transactions referred to in paragraphs (1), (2) and (3) above.

For purposes of the foregoing definition, the following terms have the following
meanings:

 

(A) “Market Capitalization of Resolute Forest Products Inc.” at any time means
the product of (i) the number of outstanding common shares of Resolute Forest
Products Inc. at that time, and (ii) the average of the closing prices for the
common shares of Resolute Forest Products Inc. on the principal securities
exchange (in terms of volume of trading) on which the common shares of Resolute
Forest Products Inc. are listed at that time for each of the last 10 business
days prior to such time on which the common shares of Resolute Forest Products
Inc. traded on such securities exchange.

 

(B) “Person” shall mean any individual, corporation, partnership, group,
association or other “person” as such term is used in Sections 13(d) and 14(d)
of the Exchange Act.

 

Adopted December 9, 2010

Amended August 1, 2012

      Page 9 of 10



--------------------------------------------------------------------------------

LOGO [g361690logo.jpg]   

Corporate Policy

Human Resources

 

(C) “Voting Shares” means any securities of Resolute Forest Products Inc.
ordinarily carrying the right to vote at elections of directors.

Notwithstanding the foregoing, the following events do not constitute a change
in control for purposes of this Policy: the Company’s emergence from creditor
protection on the Emergence Date; any and all related corporate restructuring
transactions that occur coincident with or following emergence; the change in
the Company’s Board of Directors coincident with emergence; any change in
shareholders coincident with emergence; and any other transactions coincident
with or following emergence provided for in the plan of reorganization and
related Canadian plan of arrangement that would otherwise constitute a change in
control.

 

(b) “Good reason” means any of the following:

 

  (1) a material adverse change in the Eligible Executive’s status, title,
position, duties or responsibilities (including in reporting line relationships)
or any removal of the Eligible Executive from or failure to reappoint or reelect
the Eligible Executive to any material office or position;

 

  (2) a material reduction in compensation and benefits, in the aggregate, (in
terms of benefit levels and/or reward opportunities which opportunities will be
evaluated in light of the performance requirements thereof) to those provided
for under the employee compensation and benefit plans, programs and practices in
which the Eligible Executive was participating;

 

  (3) a material reduction of the Executive’s salary; or

 

  (4) a material change in the geographic location at which the Eligible
Executive is to perform services on behalf of the Corporation from the location
immediately prior to the Change in Control.

 

Adopted December 9, 2010

Amended August 1, 2012

      Page 10 of 10